Title: From Caroline Amelia Smith De Windt to François Adriaan Van der Kemp, 14 February 1823
From: De Windt, Caroline Amelia Smith
To: Van der Kemp, François Adriaan


				
					
					New York February 14th 1823
				
				Do not my dear Sir attribute my long silence to unmindfulness or negligence, after I received your kind letter announcing your safe arrival at home and conveying to us the music and Poetry for which our young friends were much obliged, I came to this City to make an Autumnal visit, here I was taken very sick and in consequence of my indisposition was advised to remain this side of the highlands until the genial warmth of Spring rendered Cedar Grove again inviting; I recovered more rapidly than was expected. sent for my children and have enjoyed thus far during the winter uninterrupted health and the pleasure of seeing my little flock pursue and progress very satisfactorily in their English and French studies, Their Grand Mother Mrs de Wint from long residence and endeared associations has become so attached to the County that she has no wish to leave it, As for myself I prefer during the stern reign of winter to contemplate the Human face, and permit myself to be amused by the variety presented in a City enjoying all the advantages a metropolis affords, to the bold and majestic scenery by which we are in the Country surrounded.But soon the Singing of birds will come—the flowers will spring up, and Pomona with her varried Stores invite our return to enjoy the bounties of a merciful Creator and gladden the heart of our aged parent.You found no difficulties in the way at your first attempt and I hope if business or pleasure should draw you from home, you will recollect the pleasure in your power to bestow by making your friends on the Hudson another visitMrs. Quincys third daughter Sophia is passing the Winter in this City I have several times had the pleasure of seeing her. she appears to me to be all that is amiable and lovely—all that her Mother can wish her—I think the copy of a letter I shall subjoin to this, will interest Judge Vanderkemp as much as any thing I could offer—If you will direct your next letter to me to No. 89 Liberty Street, New York—I shall receive it.Mr. de Wint and Mr. Lawson both request I will offer to you their respects—Be assured dear Sir every letter I receive from you I consider an honour confered upon your respectful friend
				
					Caroline A deWint
				
				
			 Enclosure
                                                Copy-My dear Miss HinckleyQuincy Dec 1822The Emperor Napoleon said “when women were good, they were better than men; but when they were bad, they were worse than men.” I have had enough experience of the first class to be of his opinion; of the last class; I have not known enough to form a judgementI must therefore leave it to the experience of others.But of what follows I am perfectly convinced by long experience. To wit, that a lady of modesty; prudence discretion and dignity, of intelligence; tenderness and sensibility; Of gaiety and gravity in season, of rational seriousness and piety, is the most admirable the most estimable and most lovely being, on the skies.Miss Hinckley herself is a fair candidate for this character and I wish her perfect success—A pleasant and prosperous voyage to Europe and a happy returnyour friend
				 
                            John Adams
                        
                    